Exhibit 10.55

ENVIRONMENTAL POWER CORPORATION

Stock Appreciation Right Agreement

under the 2006 Equity Incentive Plan

This Stock Appreciation Right Agreement (the “Agreement”) has been made as of
February 28, 2008 (the “Grant Date”) between Environmental Power Corporation, a
Delaware corporation (the “Company”), and Robert I. Weisberg (the
“Participant”).

Under the Company’s 2006 Equity Incentive Plan (the “Plan”), the Compensation
Committee (the “Committee”) of the Company’s Board of Directors (the “Board”),
to which Committee authority has been delegated by the Board in accordance with
Section 3(b) of the Plan, has authorized the grant of the award evidenced by
this Agreement (the “Award”) pursuant to Section 7 of the Plan. Capitalized
terms not otherwise defined in this Agreement shall have the respective meanings
ascribed to them in the Plan.

AWARD

In accordance with the Plan, the Company has made this Award, effective as of
the Grant Date and upon the following terms and conditions:

1. Additional Defined Terms. The following terms as used in this Award shall
have the following meanings:

“Common Stock” shall mean the Company’s common stock, $0.01 par value per share.

“Exercise Date” shall mean any date on which this Award is exercised, in whole
or in part, in accordance with Section 3 of this Agreement.

“Fair Market Value” shall mean the fair market value of a share of Common Stock,
determined as follows:

(a) If the Common Stock is listed on a national securities exchange, the Nasdaq
Global Market or another nationally recognized trading system as of the Exercise
Date, the Fair Market Value per share of Common Stock shall be deemed to be the
closing price per share of Common Stock thereon on (i) in the case of the Grant
Date, the trading day immediately preceding the Grant Date, and (ii) in the case
of the Exercise Date, the trading day immediately preceding the Exercise Date
(provided that if no such price is reported on such day, the Fair Market Value
per share of Common Stock shall be determined pursuant to clause (b), below).

(b) If the Common Stock is not listed on a national securities exchange, the
Nasdaq Global Market or another nationally recognized trading system as of the
Exercise Date, the Fair Market Value per share of Common Stock shall be deemed
to be the amount most recently determined by the Board or the Committee to
represent the fair market value per share of the Common Stock (including without
limitation a determination for purposes of granting Common Stock options or
issuing Common Stock under any plan, agreement or arrangement with employees of
the Company).

“Final Exercise Date” shall mean the day immediately prior to the tenth
anniversary of the Grant Date.

“Initial Value” shall mean Four Dollars and Ninety Seven Cents ($4.97) per Stock
Appreciation Right, which is equal to the Fair Market Value of a share of Common
Stock on the Grant Date.

“SAR Value” shall mean an amount equal to the excess, if any, of the Fair Market
Value on the applicable Exercise Date over the Initial Value, multiplied by the
number of Stock Appreciation Rights in respect of which this Award is being
exercised.



--------------------------------------------------------------------------------

“Stock Appreciation Right” shall mean a unit of value equal to the increase, if
any, in the Fair Market Value of one (1) share of Common Stock over the Initial
Value. Stock Appreciation Rights are not shares of Common Stock and do not
represent the right to purchase shares of Common Stock.

2. Number of Stock Appreciation Rights. The number of Stock Appreciation Rights
subject to this Award is 29,558.

3. Vesting, Exercise and Payment of Award.

(a) Vesting. This Award shall become exercisable (“vest”) as follows, provided
that the Participant has at all times continued to provide consulting services
to the Company as of the dates set forth below in accordance with the terms of
that certain letter agreement, dated February 27, 2008, between the Participant
and the Company:

 

Date

   Number of Stock Appreciation Rights As to
Which Award Vests

March 31, 2008

   9,853

May 30, 2008

   9,853

July 31, 2008

   9,852

TOTAL

   29,558

(b) Exercise. The right of exercise shall be cumulative so that to the extent
that this Award is not exercised in any period to the maximum extent permissible
it shall continue to be exercisable, in whole or in part, with respect to all
Stock Appreciation Rights for which it is vested until the earlier of 5:00 p.m.
Eastern time on the Final Exercise Date or the termination of this Award under
Section 4 hereof or the Plan. Each election to exercise this Award shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and stating the number of Stock
Appreciation Rights as to which this Award is exercised. Except as otherwise
provided in Section 5, the Participant shall not be required to make any payment
in order to exercise this Award. The Participant may exercise this Award with
respect to less than the number of Stock Appreciation Rights covered hereby or
then vested, provided that no partial exercise of this Award may be made with
respect to any fractional Stock Appreciation Right or with respect to fewer than
10 whole Stock Appreciation Rights.

(d) Payment. As promptly as practicable following each Exercise Date, the
Company shall pay to the Participant an amount equal to the applicable SAR
Value. Payment of the SAR Value shall be made in (i) cash, (ii) shares of Common
Stock having a Fair Market Value equal to the SAR Value on the Exercise Date or
(iii) a combination of cash or such shares of Common Stock, in each case at the
sole discretion of the Committee, provided that, in no event will the number of
shares of Common Stock issued to the Participant in respect of any payment
pursuant to an exercise of this Award exceed the number of shares of Common
Stock then available for issuance under the Plan.

4. Exercise of SARs after Termination of Consulting Relationship or
Directorship. If the Participant ceases to serve as a consultant to or director
of the Company, this Award will remain exercisable, to the extent vested at the
time the Participant ceases to serve as a consultant or director, until the
Final Expiration Date, except that:

(a) If the Participant’s consultancy or directorship is terminated for Cause,
this Award shall be terminated as of the date of the act giving rise to such
termination. As used herein, “Cause” shall mean (i) the Participant’s breach of
any contractual obligation to the Company under the terms of the Plan, this
Agreement, or any other agreement between the Participant and the Company, or of
any fiduciary duty to the Company, (ii) the Participant’s conviction of any
crime involving moral turpitude or any felony, (iii) the Participant’s failure
to carry out any reasonable directive of the Company, (iv) the
Participant’s embezzlement of funds of the Company, (v) any conduct by the
Participant which is detrimental to the Company, (vi) any failure by the
Participant to comply with the policies or performance standards of the Company,
or (vii) a demonstrated lack of commitment of the Participant to the Company.



--------------------------------------------------------------------------------

(b) If the Participant shall die while this Award is still exercisable according
to its terms, or if the Participant’s directorship is terminated because the
Participant has become disabled (within the meaning of Code Section 22(e)(3))
while a director or performing consulting services for the Company and the
Participant shall not have fully exercised this Award, this Award may be
exercised at any time within 12 months after the Participant’s death or date of
termination of directorship or consultancy for disability by the Participant,
personal representatives or administrators, or guardians of the Participant, as
applicable, or by any person or persons to whom this Award is transferred by
will or the applicable laws of descent and distribution, to the extent of the
full number of shares the Participant was entitled to purchase under this Award
on the date of death, termination of directorship, if earlier, or date of
termination for such disability.

(c) Notwithstanding the above, in no case may this Award be exercised to any
extent by anyone after the Final Exercise Date.

5. Miscellaneous.

(a) Neither the Plan nor this Agreement shall (i) be deemed to give any
individual a right to remain a director of or consultant to the Company,
(ii) restrict the right of the Company to fail to renominate or to remove a
director or to terminate the Participant as a consultant, with or without cause,
or (iii) be deemed to be a written contract for service as a director or a
consultant. The Participant shall have none of the rights of a shareholder with
respect to shares subject to the SARs represented by this Award unless and until
Company elects to issue shares of Common Stock to the Participant upon exercise
of this Award.

(b) The exercise of all or any part of this Award shall only be effective at
such time that such exercise will not violate any state or federal securities or
other laws.

(c) This Award may not be transferred in whole or in part, except by will or the
laws of descent and distribution to the extent provided in subsection 3(b), and
during the Participant’s lifetime this Award shall be exercisable only by the
Participant.

(d) If there shall be any change in the Common Stock subject to this Award
through merger, consolidation, reorganization, recapitalization, dividend or
other distribution, stock split or other similar corporate transaction or event
of the Company, appropriate adjustments shall be made by the Company in the
number of shares and the price per share of the shares subject to this Award in
order to prevent dilution or enlargement of the rights granted hereunder;
provided, however, that the number of shares subject to SARs represented by this
Award shall always be a whole number.

(e) In order to provide the Company with the opportunity to claim the benefit of
any income tax deduction which may be available to it upon the exercise of this
Award and in order to comply with all applicable federal or state income tax
laws or regulations, the Company may take such action as it deems appropriate to
insure that, if necessary, all applicable federal or state payroll, withholding,
income or other taxes are withheld or collected from the Participant.

(f) Determinations by the Company’s Board of Directors, or any committee of its
Board of Directors having authority to administer the Plan, shall be final and
conclusive with respect to the interpretation of the Plan and this Agreement.

(g) The validity and construction of this Agreement shall be governed by the
laws of the state of Delaware applicable to transactions taking place entirely
within that state.



--------------------------------------------------------------------------------

(h) This Award is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Award.

[the remainder of this page intentionally left blank – signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
granted in Portsmouth, New Hampshire, to be effective as of the Grant Date.

 

ENVIRONMENTAL POWER CORPORATION By:  

/s/ Richard E. Kessel

  Richard E. Kessel   Chief Executive Officer

PARTICIPANT’S ACCEPTANCE

IN WITNESS OF Participant’s acceptance of this Award and Participant’s agreement
to be bound by the provisions of this Agreement and the Plan, Participant has
signed this Agreement as of February 28, 2008.

 

Participant’s Signature

/s/ Robert I. Weisberg

Robert I. Weisberg

Address:   1050 Westlake Street   Hollywood, FL 33019